Exhibit 10.1

 

SETTLEMENT and license AGREEMENT

 

This SETTLEMENT AND LICENSE AGREEMENT (this “Agreement”) is made and entered
into as of the date of the last signature required by this Agreement (the
“Effective Date”) by and between Enzo Life Sciences, Inc., a corporation
organized and existing under the laws of the State of New York, having offices
at 10 Executive Boulevard, Farmingdale, NY 11735 (“Enzo”), Hologic, Inc., a
corporation organized and existing under the laws of the State of Delaware,
having offices at 10210 Genetic Center Drive, San Diego, CA 92121 (“Hologic”),
Grifols Diagnostic Solutions Inc., a corporation organized and existing under
the laws of the State of Delaware having offices at 4560 Horton Street,
Emeryville, CA 94606, and Grifols, S.A., a corporation organized and existing
under the laws of Spain having offices at Avinguda de la Generalitat 152 08174
Sant Cugat del Vallès, Barcelona, Spain (collectively, “Grifols”). Enzo,
Hologic, and Grifols are individually referred to herein as a “Party,” and
collectively as the “Parties.”

 

WITNESSETH

 

WHEREAS, Enzo has alleged that Hologic infringes U.S. Patent Nos. 6,992,180
(“the ‘180 Patent”), 7,064,197 (“the ‘197 Patent”), and 6,221,581 (“the ‘581
Patent”) in actions styled Enzo Life Sciences, Inc. v. Hologic, Inc., No.
1:12-cv-276-LPS, Enzo Life Sciences, Inc. v. Hologic, Inc., No. 1:15-cv-271-LPS,
Enzo Life Sciences, Inc. v. Hologic, Inc., No. 1:16-cv-894-LPS, and Enzo Life
Sciences, Inc. v. Gen-Probe Incorporated, No. 1:12-cv-104-LPS in the United
States District Court for the District of Delaware (collectively, the
“Litigations;” separately, the “‘180 Litigation,” “‘197 Litigation,” or “‘581
Litigation”);

 

WHEREAS, Enzo has alleged that Grifols infringes the ‘581 Patent in Enzo Life
Sciences, Inc. v. Hologic, Inc., No. 1:16-cv-894-LPS;

 

WHEREAS, the District Court entered final judgment of invalidity of all asserted
claims of the ‘180 Patent in favor of Hologic on July 19, 2017 (hereinafter the
“Invalidity Judgment”), and Enzo has appealed that judgment to the United States
Court of Appeals for the Federal Circuit (“Federal Circuit”), which is referred
to as the “‘180 Appeal;”

 

WHEREAS, the District Court entered final judgment of no infringement of all
asserted claims of the ‘581 Patent in favor of Hologic and Grifols on November
5, 2018, and Enzo has appealed that judgment to the Federal Circuit (the “‘581
Appeal”);

 

WHEREAS, Hologic has alleged that the ‘197 Patent is invalid in Inter Partes
Review Case IPR2016-00820 and Inter Partes Review Case IPR2016-00822, and that
the ‘581 Patent is invalid in Inter Partes Review Case IPR2018-00019
(collectively, the “IPRs”);

 

WHEREAS, the United States Patent and Trademark Office ordered that all
challenged claims of the ‘197 Patent in Cases IPR2016-00820 and IPR2016-00822
are unpatentable on September 28,

1



2017 and October 2, 2017, respectively, and Enzo has appealed those orders to
the Federal Circuit (the “‘197 Appeal”);

 

WHEREAS, the United States Patent and Trademark Office denied institution of
Inter Partes Review in Case IPR2018-00019 with respect to the ‘581 Patent on
April 18, 2018;

 

WHEREAS, Hologic and Grifols deny all liability in the Litigations;

 

WHEREAS, Hologic has alleged that it does not infringe the ‘180 Patent, the ‘197
Patent, or the ‘581 Patent, and further, that the ‘180 Patent, the ‘197 Patent,
and the ‘581 Patent are invalid and unenforceable;

 

WHEREAS, Grifols has alleged that it does not infringe the ‘581 Patent, and
further, that the ‘581 Patent is invalid and unenforceable;

 

WHEREAS, Enzo disputes Hologic’s and Grifols’ allegations of invalidity,
unenforceability, and non-infringement;

 

WHEREAS, without admitting infringement or liability and in part to avoid the
necessity, expense, inconvenience, and uncertainty of additional or continued
litigation, the Parties now desire to settle the Litigations and to provide and
receive certain releases, licenses and covenants not to sue, all on the terms
and conditions set forth herein; and

 

WHEREAS, this Agreement reflects a settlement and compromise between the Parties
under Federal Rule of Evidence 408 with respect to Enzo’s claims and Hologic’s
and Grifols’ defenses in the Litigations, including, without limitation, on the
disputed issues of patent validity, enforceability, and infringement.

 

NOW, THEREFORE, in consideration of the above recitals and the mutual covenants
hereinafter contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

SECTION 1: DEFINITIONS

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Affiliate” means, with respect to a Party, any Person that, as of the Effective
Date, is directly or indirectly controlling, controlled by, or under common
control with, such Party. For purposes of this Agreement, “control” means the
direct or indirect ability to control or direct the management and operations of
the subject Party, whether through ownership, contract or otherwise. Control
will be presumed where a Person has ownership, direct or indirect, of 50% or
more of the outstanding voting shares, securities, equity interest or other
ownership of the Party. Notwithstanding anything to the contrary herein, the
following Persons are not, and cannot be considered, Affiliates of Hologic or
Grifols for the purposes of this Agreement so long as any patent infringement
litigation or royalty obligation concerning the Licensed Enzo Patents remains
pending between Enzo and that Person (or any Affiliate of that Person): Abbott
Laboratories; Abbott Molecular, Inc.; Becton, Dickinson and Company; Becton,
Dickinson

2



Diagnostics, Inc.; Geneohm Sciences, Inc. (now part of Becton Dickinson); Roche
Molecular Systems, Inc. (part of Hoffmann-La Roche AG); Roche Diagnostics
Corporation (part of Hoffmann-La Roche AG); Roche Diagnostics Operations Inc.
(part of Hoffmann-La Roche AG); Roche Nimblegen, Inc. (part of Hoffmann-La Roche
AG); or their respective Affiliates.

 

“AmpiProbe Technology” means nucleic acid amplification detection assays, such
as quantitative polymerase chain reaction (qPCR) assays marketed and sold by
Enzo under the tradename AmpiProbe, and nucleic acid probes used therein, in
which a first amplification primer includes a first label/dye/moiety that
interacts via FRET (Förster/fluorescence resonance energy transfer) with a
second label/dye/moiety attached to a second amplification primer, or to nucleic
acid monomers, upon formation of a nucleic acid amplification product
incorporating the first primer and the second primer, or the first primer and
the labeled nucleic acid monomers. The representation of 6.1.1(iv) herein is
expressly incorporated in this definition and its application.

 

“Change of Control” means with respect to a Party (i) the acquisition of
beneficial ownership, directly or indirectly, by any Third Party of securities
or other voting interests of such Party representing fifty percent (50%) or more
of the combined voting power of such Party’s then outstanding securities or
other voting interests; (ii) any merger, reorganization, consolidation or
business combination involving such Party with a Third Party that results in the
holders of beneficial ownership of the voting securities or other voting
interests of such Party (or, if applicable, the ultimate parent of such Party)
immediately prior to such merger, reorganization, consolidation or business
combination ceasing to hold beneficial ownership of at least fifty percent (50%)
of the combined voting power of the surviving entity immediately after such
merger, reorganization, consolidation or business combination; or (iii) any
sale, lease, exchange, contribution or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of
such Party to which this Agreement relates, other than a sale or disposition of
such assets to an Affiliate of such Party.

 

“Covered Enzo Patents” means all patents and patent applications which are owned
or controlled by Enzo or its Affiliates as of the Effective Date and any patent
or patent application that claims priority to or through, or shares a common
priority claim with, any of such patents and patent applications. Patents and
patent applications that fall under Licensed Enzo Patents are excluded from
Covered Enzo Patents.

 

“Covered Grifols Products” means (1) all past and current products within the
Licensed Transplantation Field and/or the Licensed Donor Screening Field which
were made or sold by Grifols or its Affiliates on or before the Effective Date
and had been accused by Enzo of infringement in the Litigations, and (2) future
products in the Licensed Transplantation Field and/or the Licensed Donor
Screening Field to the extent that such future products are not appreciably
different than past and current products that had been accused by Enzo of
infringement in the Litigations.

 

“Covered Hologic Products” means (1) all past and current products (excluding
those in the Licensed Donor Screening Field) which were made or sold by Hologic
or its Affiliates on or before the Effective Date and had been accused by Enzo
of infringement in the Litigations, and

3



(2) future products outside the Licensed Donor Screening Field to the extent
that such future products are not appreciably different than past and current
products that had been accused by Enzo of infringement in the Litigations. For
the avoidance of doubt, Covered Grifols Products made by Hologic for sale by
Grifols shall constitute Covered Hologic Products hereunder.

 

“Licensed Enzo Patents” means (i) the ‘197 Patent; (ii) any patents and patent
applications claiming priority to or through, or sharing a common priority claim
with the ‘180 Patent, the ‘197 Patent, and the ‘581 Patent; (iii) any foreign
counterparts, re-issues, re-examinations, renewals, substitutes, claim
amendments made in post-grant proceedings including IPR and PGR proceedings,
extensions, continuations, continuations-in-part, continuing prosecution
applications, divisionals, and national phase filings of any patents and patent
applications covered in subparts (i) and (ii), whether any of the foregoing are
filed before, on or after the Effective Date, in all countries of the world; and
(iv) should the Federal Circuit reverse or vacate the Invalidity Judgment, the
‘180 Patent.

 

“Licensed Donor Screening Field” means the field of nucleic acid probe-based
testing in human blood, plasma, other blood products or components, cells or
other biological material intended for direct transfusion or other
administration to humans, or for further manufacture.

 

“Licensed Grifols Products” means any past, current or future product in the
Licensed Donor Screening Field and/or Licensed Transplantation Field made, used,
sold, offered for sale, exported, or imported by or on behalf of Grifols or its
Affiliates that, but for the license granted in this Agreement, would infringe a
Valid Claim of the Licensed Enzo Patents. Products in all other fields are
expressly excluded from Licensed Grifols Products.

 

“Licensed Transplantation Field” means nucleic acid probe-based testing of
biological materials intended for transplantation of human cells, organs or
tissues.

 

“Licensed Hologic Products” means any past, current or future product made,
used, sold, offered for sale, exported, or imported by or on behalf of Hologic
or its Affiliates that, but for the license granted in this Agreement, would
infringe a Valid Claim of the Licensed Enzo Patents. Notwithstanding the
foregoing, from and after January 31, 2017 Licensed Hologic Products shall
exclude products in the Licensed Donor Screening Field.

 

“Person” means an individual, trust, corporation, partnership, joint venture,
limited liability company, association, unincorporated organization, or other
legal entity.

 

“Restricted Entities” means Abbott Laboratories; Abbott Molecular, Inc.; Becton,
Dickinson and Company; Becton, Dickinson Diagnostics, Inc.; Geneohm Sciences,
Inc. (now part of Becton Dickinson); Roche Molecular Systems, Inc. (part of
Hoffmann-La Roche AG); Roche Diagnostics Corporation (part of Hoffmann-La Roche
AG); Roche Diagnostics Operations Inc. (part of Hoffmann-La Roche AG); Roche
Nimblegen, Inc. (part of Hoffmann-La Roche AG); and any respective Affiliates of
any of the foregoing.

 

“Third Party” means any Person or entity other than the Parties to this
Agreement and their Affiliates.

4



“Valid Claim” means a claim of an issued patent that has not expired or been
finally held invalid or unenforceable by a court or administrative body of
competent jurisdiction from which no appeal can be or is taken.

 

SECTION 2: LICENSE AND RELEASES

 

2.1 License to Hologic. Subject to Hologic’s timely payment of the Hologic
Payment under Section 3.1 and the carve-out set forth in Section 2.7 for
AmpiProbe Technology, Enzo hereby grants to Hologic and its Affiliates a fully
paid-up, royalty-free, non-exclusive, non-transferable (except pursuant to and
in accordance with Section 5.1), worldwide license under the Licensed Enzo
Patents to make, have made, use, sell, offer for sale, have sold, export, and
import the Licensed Hologic Products.

 

Hologic or its Affiliates shall not have the right to sublicense or otherwise
grant, in whole or in part, licenses under the Licensed Enzo Patents. Hologic
and its Affiliates shall have the right to use distributors for purposes of
distributing Hologic-branded products. The license granted herein shall not
extend to cover any products of a Third Party that acquires or is acquired by
Hologic or its Affiliates (whether by merger, consolidation, share acquisition,
or acquisition of all or substantially all assets or otherwise), including,
without limitation, for products made, used, offered for sale, sold, imported,
exported, distributed, developed, advertised, and practiced by such Third Party
before the date of such acquisition. The license granted herein shall not
include any rights to the Licensed Enzo Patents other than those expressly
provided by this section. No license or immunity is granted under this Agreement
by Enzo, either directly or by implication, estoppel, or otherwise, to any Third
Party acquiring Licensed Hologic Products for the modification or combination by
such Third Party of Licensed Hologic Products with other items, including
without limitation for resale. Notwithstanding the foregoing and for the
avoidance of doubt, the license granted herein extends to a Third Party’s use of
Licensed Hologic Products (such as Hologic’s Analyte Specific Reagents and/or
General Purpose Reagents), in the ordinary manner in their ordinary course of
use, alone or in combination with other product(s) to offer for sale or sell
testing services, but only to the extent that Hologic’s own conduct with respect
to such Third Party would give rise to a colorable claim against Hologic for
direct or indirect infringement under 35 U.S.C. § 271 but for the license
granted to Hologic herein. For the further avoidance of doubt, no license shall
extend to any Third Party for any act that would give rise to an independent
claim of infringement of the Licensed Enzo Patents against such Third Party. In
no event shall the license granted herein extend to any of the Restricted
Entities.

 

2.2 License to Grifols. Subject to Grifols’ timely payment of the Grifols
Payment under Section 3.1 and the carve-out set forth in Section 2.7 for
AmpiProbe Technology, Enzo hereby grants to Grifols and its Affiliates a fully
paid-up, royalty-free, non-exclusive, non-transferable (except pursuant to and
in accordance with Section 5.1), worldwide license under the Licensed Enzo
Patents to make, have made, use, sell, offer for sale, have sold, export, and
import the Licensed Grifols Products.

 

Grifols or its Affiliates shall not have the right to sublicense or otherwise
grant, in whole or in part, licenses under the Licensed Enzo Patents. Grifols
and its Affiliates shall have the right to use distributors for purposes of
distributing Grifols-branded products. The license granted herein

5



shall not extend to cover any products of a Third Party that acquires or is
acquired by Grifols or its Affiliates (whether by merger, consolidation, share
acquisition, or acquisition of all or substantially all assets or otherwise),
including, without limitation, for products made, used, offered for sale, sold,
imported, exported, distributed, developed, advertised, and practiced by such
Third Party before the date of such acquisition. The license granted herein
shall not include any rights to the Licensed Enzo Patents other than those
expressly provided by this section. No license or immunity is granted under this
Agreement by Enzo, either directly or by implication, estoppel, or otherwise, to
any Third Party acquiring Licensed Grifols Products for the modification or
combination by such Third Party of Licensed Grifols Products with other items,
including without limitation for resale. Notwithstanding the foregoing and for
the avoidance of doubt, the license granted herein extends to a Third Party’s
use of Licensed Grifols Products (such as Grifols’ Analyte Specific Reagents
and/or General Purpose Reagents), in the ordinary manner in their ordinary
course of use, alone or in combination with other product(s) to offer for sale
or sell testing services, but only to the extent that Grifols’ own conduct with
respect to such Third Party would give rise to a colorable claim against Grifols
for direct or indirect infringement under 35 U.S.C. § 271 but for the license
granted to Grifols herein. For the further avoidance of doubt, no license shall
extend to any Third Party for any act that would give rise to an independent
claim of infringement of the Licensed Enzo Patents against such Third Party. In
no event shall the license granted herein extend to any of the Restricted
Entities.

 

2.3 Enzo Release Of Hologic. Subject to Hologic’s timely payment of the Hologic
Payment under Section 3.1 and the carve-out set forth in Section 2.7 for
AmpiProbe Technology, Enzo, on behalf of itself and its Affiliates, hereby
releases, acquits and absolutely and forever discharges Hologic and its
Affiliates and their (1) current and former officers, directors, employees,
representatives, and agents; (2) shareholders (other than Persons, including
Restricted Entities, that may have liability for patent infringement unrelated
to their status as shareholders of Hologic); and (3) suppliers, customers,
end-users, and distributors of Licensed Hologic Products (but only to the extent
that Hologic’s own conduct with respect to such Third Party would give rise to a
colorable claim against Hologic for direct or indirect infringement under 35
U.S.C. § 271 but for the license granted to Hologic herein) from any claim,
counterclaim, demand, allegation, damages, loss, debt, liability, account,
reckoning, indemnity, obligation, cost, expense, lien, attorneys’ fee, and any
other action or cause of action of any kind or nature, whether now known or
unknown, arising out of or related to (i) infringement of the Licensed Enzo
Patents by Hologic and its Affiliates to the extent occurring before the
Effective Date; (ii) the claims, defenses, and counterclaims asserted in, and
the conduct of, the Litigations; and (iii) the conduct of settlement
negotiations (except for representations or obligations expressly included in
this Agreement). For the avoidance of doubt, no release shall extend to any
Third Party for any act that would give rise to an independent claim of
infringement of the Licensed Enzo Patents against such Third Party. In no event
shall the release granted herein extend to any of the Restricted Entities.

 

The scope of this release is fixed as of the Effective Date. Except as expressly
set forth herein, this release shall not apply to any Third Party, or any
business, assets, or products thereof, acquired by Hologic or its Affiliates
(whether by merger, consolidation, share acquisition, or acquisition of all or
substantially all assets or otherwise) after the Effective Date.

6



2.4 Enzo Release Of Grifols. Subject to Grifols’ timely payment of the Grifols
Payment under Section 3.1 and the carve-out set forth in Section 2.7 for
AmpiProbe Technology, Enzo, on behalf of itself and its Affiliates, hereby
releases, acquits and absolutely and forever discharges Grifols and its
Affiliates and their (1) current and former officers, directors, employees,
representatives, and agents; (2) shareholders (other than Persons, including
Restricted Entities, that may have liability for patent infringement unrelated
to their status as shareholders of Grifols); and (3) suppliers, customers,
end-users, and distributors (but only to the extent that Grifols’ own conduct
with respect to such Third Party would give rise to a colorable claim against
Grifols for direct or indirect infringement under 35 U.S.C. § 271 but for the
license granted to Grifols herein), from any claim, counterclaim, demand,
allegation, damages, loss, debt, liability, account, reckoning, indemnity,
obligation, cost, expense, lien, attorneys’ fee, and any other action or cause
of action of any kind or nature, whether now known or unknown, arising out of or
related to (i) infringement of the Licensed Enzo Patents by Grifols and its
Affiliates to the extent occurring before the Effective Date; (ii) the claims,
defenses, and counterclaims asserted in, and the conduct of, the Litigations;
and (iii) the conduct of settlement negotiations (except for representations or
obligations expressly included in this Agreement). For the avoidance of doubt,
no release shall extend to any Third Party for any act that would give rise to
an independent claim of infringement of the Licensed Enzo Patents against such
Third Party. In no event shall the release granted herein extend to any of the
Restricted Entities.

 

The scope of this release is fixed as of the Effective Date. Except as expressly
set forth herein, this release shall not apply to any Third Party, or any
business, assets, or products thereof, acquired by Grifols or its Affiliates
(whether by merger, consolidation, share acquisition, or acquisition of all or
substantially all assets or otherwise) after the Effective Date.

 

2.5 Enzo Covenant Not To Sue On Covered Hologic Products. Subject to Hologic’s
timely payment of the Hologic Payment under Section 3.1 and the carve-out set
forth in Section 2.7 for AmpiProbe Technology, Enzo, on behalf of itself and its
Affiliates, covenants not to sue Hologic or its Affiliates or (1) their current
or former officers, directors, employees, representatives, and agents; (2)
shareholders (other than Persons, including Restricted Entities, that may have
liability for patent infringement unrelated to their status as shareholders of
Hologic); and (3) suppliers, customers, end-users, and distributors (but only to
the extent that Hologic’s own conduct with respect to such Third Party would
give rise to a colorable claim against Hologic for direct or indirect
infringement under 35 U.S.C. § 271 but for the covenant granted to Hologic
herein), for infringement of the Covered Enzo Patents by the Covered Hologic
Products. Notwithstanding the foregoing, if Hologic, its Affiliates, or any
permitted successors, assigns, or beneficiaries sues Enzo or its Affiliates for
patent infringement, then the foregoing covenant not to sue shall immediately
terminate, be deemed null and void ab initio, and be of no force and effect. The
foregoing Covenant shall run with the title of the Covered Enzo Patents and
shall bind any Third Party that acquires a permitted interest in any Covered
Enzo Patent (including any Enzo Affiliate that becomes a Third Party). For the
avoidance of doubt, no covenant not to sue shall extend to any Third Party for
any act that would give rise to an independent claim of infringement of the
Licensed Enzo Patents against such Third Party. In no event shall the covenant
not to sue granted herein extend to any of the Restricted Entities.

7



Notwithstanding anything to the contrary herein, the covenant not to sue shall
not apply to any Third Party or any business, assets, or products thereof,
acquired by Hologic or its Affiliates (whether by merger, consolidation, share
acquisition, or acquisition of all or substantially all assets or otherwise)
after the Effective Date.

 

2.6 Enzo Covenant Not To Sue On Covered Grifols Products. Subject to Grifols’
timely payment of the Grifols Payment under Section 3.1 and the carve-out set
forth in Section 2.7 for AmpiProbe Technology, Enzo, on behalf of itself and its
Affiliates, covenants not to sue Grifols or its Affiliates or (1) their current
or former officers, directors, employees, representatives, and agents; (2)
shareholders (other than Persons, including Restricted Entities, that may have
liability for patent infringement unrelated to their status as shareholders of
Grifols); and (3) suppliers, customers, end-users, and distributors (but only to
the extent that Grifols’ own conduct with respect to such Third Party would give
rise to a colorable claim against Grifols for direct or indirect infringement
under 35 U.S.C. § 271 but for the covenant granted to Grifols herein) for
infringement of the Covered Enzo Patents by the Covered Grifols Products.
Notwithstanding the foregoing, if Grifols, its Affiliates, or any permitted
successors, assigns, or beneficiaries, sues Enzo or its Affiliates for patent
infringement, then the foregoing covenant not to sue shall immediately
terminate, be deemed null and void ab initio, and be of no force and effect. The
foregoing Covenant shall run with the title of the Covered Enzo Patents and
shall bind any Third Party that acquires a permitted interest in any Covered
Enzo Patent (including any Enzo Affiliate that becomes a Third Party). For the
avoidance of doubt, no covenant not to sue shall extend to any Third Party for
any act that would give rise to an independent claim of infringement of the
Licensed Enzo Patents against such Third Party. In no event shall the covenant
not to sue granted herein extend to any of the Restricted Entities.

 

Notwithstanding anything to the contrary herein, the covenant not to sue shall
not apply to any Third Party or any business, assets, or products thereof,
acquired by Grifols or its Affiliates (whether by merger, consolidation, share
acquisition, or acquisition of all or substantially all assets or otherwise)
after the Effective Date.

 

2.7 Carve-Out Of Licenses, Releases, Covenants Not To Sue, And Standstill
Excluding Their Application To AmpiProbe Technology. Notwithstanding anything to
the contrary in this Agreement, no license, release, covenant not to sue, or
standstill set forth in this Agreement shall apply to AmpiProbe Technology. The
licenses, releases, standstill, and covenants not to sue set forth in this
Agreement are expressly made subject to this exclusion.

 

2.8 Hologic Release Of Enzo. Hologic, on behalf of itself and its Affiliates,
hereby releases, acquits and absolutely and forever discharges Enzo and its
Affiliates and their current and former officers, directors, employees,
representatives, shareholders, and agents from any claim, counterclaim, demand,
allegation, damages, loss, debt, liability, account, reckoning, indemnity,
obligation, cost, expense, lien, attorneys’ fee, and any other action or cause
of action of any kind or nature, whether now known or unknown, arising out of or
related to (i) the Licensed Enzo Patents to the extent occurring before the
Effective Date; (ii) the claims, defenses, and counterclaims asserted in, and
the conduct of, the Litigations; and (iii) the conduct of settlement
negotiations (except for representations or obligations expressly included in
this Agreement).

8



2.9 Grifols Release Of Enzo. Grifols, on behalf of itself and its Affiliates,
hereby releases, acquits and absolutely and forever discharges Enzo and its
Affiliates and their current and former officers, directors, employees,
representatives, shareholders, and agents from any claim, counterclaim, demand,
allegation, damages, loss, debt, liability, account, reckoning, indemnity,
obligation, cost, expense, lien, attorneys’ fee, and any other action or cause
of action of any kind or nature, whether now known or unknown, arising out of or
related to (i) the Licensed Enzo Patents to the extent occurring before the
Effective Date; (ii) the claims, defenses, and counterclaims asserted in, and
the conduct of, the Litigations; and (iii) the conduct of settlement
negotiations (except for representations or obligations expressly included in
this Agreement).

 

2.10 Hologic Covenant Not To Challenge. After the Effective Date and for so long
as Hologic’s license is in force, Hologic further covenants on behalf of itself
and its Affiliates that, except as (i) required by law or (ii) in defense of an
action for infringing the Licensed Enzo Patents brought against Hologic or its
Affiliates, neither Hologic nor its Affiliates shall knowingly and voluntarily
contest (or assist in the contest) in any forum, including Federal Courts,
whether under 28 U.S.C. §§ 2201-2202 or not, the United States Patent and
Trademark Office, and/or the International Trade Commission, that the Licensed
Enzo Patents are valid and enforceable; provided, however, nothing in this
Agreement shall prevent Hologic or its Affiliates from complying with or
responding to any court or governmental order or subpoena relating to the
Licensed Enzo Patents.

 

Notwithstanding the foregoing, nothing in this Agreement will preclude Hologic
and its Affiliates from making any disclosure, providing information or
producing documents as required by law, court order or legal process (including,
without limitation, litigation related to discovery and/or subpoena), even if
made in connection with a claim challenging the validity or enforceability of
one or more of the Licensed Enzo Patents, and any such disclosure will not be
considered a breach of this Agreement. It is understood that Hologic’s and its
Affiliates’ providing factual statements regarding its products in response to a
validly propounded subpoena will not be considered as assisting in the context
as used above. Hologic reserves the right to raise any and all defenses and
counterclaims, including, but not limited to, invalidity and unenforceability of
the Licensed Enzo Patents, and to otherwise contest the validity and
enforceability of the Licensed Enzo Patents in any forum, that it could have
raised in the Litigations, if the Licensed Enzo Patents are asserted based on
Licensed Hologic Products against Hologic or its Affiliates after the Effective
Date; and Enzo reserves the right to raise any and all claims and defenses in
opposition.

 

2.11 Grifols Covenant Not To Challenge. After the Effective Date and for so long
as Grifols’ license is in force, Grifols further covenants on behalf of itself
and its Affiliates that, except as (i) required by law or (ii) in defense of an
action for infringing the Licensed Enzo Patents brought against Grifols or its
Affiliates, neither Grifols nor its Affiliates shall knowingly and voluntarily
contest (or assist in the contest) in any forum, including Federal Courts,
whether under 28 U.S.C. §§ 2201-2202 or not, the United States Patent and
Trademark Office, and/or the International Trade Commission, that the Licensed
Enzo Patents are valid and enforceable; provided, however, nothing in this
Agreement shall prevent Grifols or its Affiliates from complying with or
responding to any court or governmental order or subpoena relating to the
Licensed Enzo Patents.

9



Notwithstanding the foregoing, nothing in this Agreement will preclude Grifols
and its Affiliates from making any disclosure, providing information or
producing documents as required by law, court order or legal process (including,
without limitation, litigation related to discovery and/or subpoena), even if
made in connection with a claim challenging the validity or enforceability of
one or more of the Licensed Enzo Patents, and any such disclosure will not be
considered a breach of this Agreement. It is understood that Grifols’ and its
Affiliates’ providing factual statements regarding its products in response to a
validly propounded subpoena will not be considered as assisting in the context
as used above. Grifols reserves the right to raise any and all defenses and
counterclaims, including, but not limited to, invalidity and unenforceability of
the Licensed Enzo Patents, and to otherwise contest the validity and
enforceability of the Licensed Enzo Patents in any forum, that it could have
raised in the Litigations, if the Licensed Enzo Patents are asserted based on
Licensed Grifols Products against Grifols or its Affiliates after the Effective
Date; and Enzo reserves the right to raise any and all claims and defenses in
opposition.

 

2.12 Limited Standstill. Subject to Hologic’s timely payment of the Hologic
Payment under Section 3.1, Grifols’ timely payment of the Grifols Payment under
Section 3.1, and the carve-out set forth in Section 2.7 for AmpiProbe
Technology, neither Enzo on the one hand, nor Hologic or Grifols on the other,
shall (either by itself or through an Affiliate or Third Party) initiate, file,
encourage, direct, fund, or otherwise bring or participate in any claim alleging
infringement of any patents against the other Party or its Affiliates for a
period of two (2) years after the Effective Date of this Agreement or until the
termination of this Agreement under Section 4.2, whichever is earlier.

 

2.13 Acquisitions. The licenses, releases, and covenants set forth above shall
exclude any products of another Person that is acquired (whether by merger,
consolidation, share acquisition, or acquisition of all or substantially all
assets or otherwise) by Hologic or its Affiliates, or Grifols or its Affiliates,
on or after the Effective Date.

 

2.14 No Extinguishment Of Other Outstanding Royalty Obligations. For the
avoidance of doubt, nothing in this Agreement shall operate to extinguish the
obligation of any Person to pay royalties to Enzo, Hologic, or Grifols arising
from an obligation outside of this Agreement (including via contract, operation
of law, judicial ruling, or otherwise).

 

2.15 No Other Rights. No rights are granted under any patents except as
expressly provided herein, whether by implication, estoppel or otherwise. No
right to grant covenants, rights, sublicenses, or to become a foundry for Third
Parties is granted under this Agreement. The Parties agree that, except as
expressly set forth herein, the licenses, releases, standstill, and covenants
set forth in this Agreement (including Section 2) expressly exclude any methods,
systems, products, services and/or components of any Third Party. The Parties
further agree that, except as expressly provided herein, this Agreement does not
cut off Enzo’s rights to enjoin, control or extract royalties with respect to
such Third Party’s methods, systems, products, services and/or components.

10



2.16 Releases. The releases specifically provided in this Agreement include an
express, informed, knowing, and voluntary waiver and relinquishment to the
fullest extent permitted by law. In this connection, the Parties acknowledge
that they may have sustained damages, losses, costs, or expenses that are
presently unknown and unsuspected and that such damages, losses, costs, or
expenses as may have been sustained may give rise to additional damages, losses,
costs, or expenses in the future. The Parties acknowledge, and waive any rights
under, California Civil Code Section 1542, which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY”

 

or any similar or comparable law of any state, territory or jurisdiction,
foreign or domestic, including the United States and federal, state, county or
local jurisdiction which is similar, comparable, or equivalent to Section 1542
of the California Civil Code.

 

SECTION 3: MONETARY CONSIDERATION

 

3.1 Payment. As partial consideration for this Agreement and the licenses,
dismissals, releases, and covenants by Enzo of Hologic herein, Hologic agrees to
pay to Enzo a one-time total payment of ten million and five hundred thousand
U.S. Dollars ($10,500,000) (“Hologic Payment”), payable by Hologic to Enzo no
later than five (5) business days following the Effective Date of this Agreement
in lawful money of the United States, in immediately available funds, by wire
transfer to the following account:

 

Bank: Citibank, N.A.
Bank Address:

 

Routing No.:
Int’l Wires: (Swift)
Account Name:
Account No.:

 

As partial consideration for this Agreement and the licenses, dismissals,
releases, and covenants by Enzo of Grifols herein, Grifols agrees to pay to Enzo
a one-time total payment of three million and five hundred thousand U.S. Dollars
($3,500,000) (“Grifols Payment”), payable by Grifols to Enzo no later than five
(5) business days following the Effective Date of this Agreement in lawful money
of the United States, in immediately available funds, by wire transfer to the
following account:

 

Bank: Citibank, N.A.
Bank Address:

 

Routing No.:

11



Int’l Wires: (Swift)
Account Name:
Account No.:

 

3.2 Taxes / Costs. Each Party acknowledges that this Agreement may have U.S.
federal and state tax (collectively, “Tax”) or other consequences, and that such
Party is not relying on any other Party for advice, representations or
communications as to any potential Tax or other consequences. Enzo shall use
commercially reasonable efforts to assist and cooperate with Hologic and Grifols
in providing ordinary course documents or information reasonably requested to
avoid the imposition of any withholding obligation on the Hologic Payment and
the Grifols Payment. This Agreement is enforceable regardless of its Tax or
other consequences. The Parties agree that they shall bear their own costs and
attorneys’ fees relating to or arising from the Litigations and to the
documentation and negotiation of this Agreement. Enzo is solely responsible for
its own Tax liability, if any, resulting from this Agreement.

 

3.3 Dismissal. Within three (3) court days after the Hologic Payment of the
consideration to Enzo under this Section 3 has cleared, Enzo and Hologic shall
cause their respective counsel to execute and file the stipulated motions in the
form set forth in Exhibit A dismissing with prejudice all of Enzo’s claims
against Hologic and all of Hologic’s counterclaims against Enzo in the ‘197
Litigation with each Party bearing its own attorney fees, costs, and expenses.

 

Within three (3) court days after the Hologic Payment of the consideration to
Enzo under this Section 3 has cleared, Enzo and Hologic shall cause their
respective counsel to execute and file the stipulated motions in the form set
forth in Exhibit B terminating Hologic’s participation in the ‘197 Appeal with
each Party bearing its own attorney fees, costs, and expenses.

 

Within three (3) court days after the Hologic Payment of the consideration to
Enzo under this Section 3 has cleared, Enzo and Hologic shall cause their
respective counsel to execute and file the stipulated motions in the form set
forth in Exhibit C terminating Hologic’s participation in the ‘180 Appeal with
each Party bearing its own attorney fees, costs, and expenses.

 

Within three (3) court days after the Hologic Payment of the consideration to
Enzo under this Section 3 has cleared, Enzo and Hologic shall cause their
respective counsel to execute and file the stipulated motions in the form set
forth in Exhibit D terminating Hologic’s participation in the ‘581 Appeal with
each Party bearing its own attorney fees, costs, and expenses.

 

Within three (3) court days after the Grifols Payment of the consideration to
Enzo under this Section 3 has cleared, Enzo and Grifols shall cause their
respective counsel to execute and file the stipulated motions in the form set
forth in Exhibit E terminating Grifols’ participation in the ‘581 Appeal with
each Party bearing its own attorney fees, costs, and expenses.

 

To the extent that the Federal Circuit reverses or vacates the Invalidity
Judgment of the ‘180 Patent, within three (3) court days after such vacatur or
reversal and after the Hologic Payment of the consideration to Enzo under this
Section 3 has cleared, Enzo and Hologic shall cause their respective counsel to
execute and file the stipulated motions in the form set forth in Exhibit F
dismissing with prejudice all of Enzo’s claims against Hologic and all of
Hologic’s

12



counterclaims against Enzo in the ‘180 Litigation and with each Party bearing
its own attorney fees, costs, and expenses.

 

To the extent that the Federal Circuit reverses or vacates the noninfringement
judgment of the ‘581 Patent, within three (3) court days after such reversal or
vacatur and after the Hologic Payment of the consideration to Enzo under this
Section 3 has cleared, Enzo and Hologic shall cause their respective counsel to
execute and file the stipulated motions in the form set forth in Exhibit G
dismissing with prejudice all of Enzo’s claims against Hologic and all of
Hologic’s counterclaims against Enzo in the ‘581 Litigation with each Party
bearing its own attorney fees, costs, and expenses.

 

To the extent that the Federal Circuit reverses or vacates the noninfringement
judgment of the ‘581 Patent, within three (3) court days after such reversal or
vacatur and after the Grifols Payment of the consideration to Enzo under this
Section 3 has cleared, Enzo and Grifols shall cause their respective counsel to
execute and file the stipulated motions in the form set forth in Exhibit H
dismissing with prejudice all of Enzo’s claims against Grifols and all of
Grifols’ counterclaims against Enzo in the ‘581 Litigation with each Party
bearing its own attorney fees, costs, and expenses.

 

The Parties also agree to submit to the court appropriate stipulations and
proposed orders for extensions of time for all due dates in the Litigations and
their associated Appeals so that neither Party is required to incur unnecessary
expenses in the Litigations between the Effective Date and the date the
Litigations are dismissed. The Parties acknowledge and agree that this Agreement
is enforceable according to its terms with respect to final dismissal with
prejudice of all claims in the Litigations.

 

3.4 No Admission Of Liability. This Agreement is the result of a compromise and
settlement for the purpose of avoiding the expense, inconvenience, and
uncertainty of additional or continued litigation, and will not at any time be
considered as an admission of liability or responsibility, or lack thereof, on
the part of Enzo, Hologic, or Grifols. By entering into this Agreement, neither
Hologic nor any of its Affiliates is conceding that it acted wrongfully in any
fashion whatsoever. Except as expressly set forth in Section 3.1, Hologic and
its Affiliates expressly deny that they are liable to Enzo in any way. By
entering into this Agreement, neither Grifols nor any of its Affiliates is
conceding that it acted wrongfully in any fashion whatsoever. Except as
expressly set forth in Section 3.1, Grifols and its Affiliates expressly deny
that they are liable to Enzo in any way.

 

3.5 Full Settlement. The Parties agree that this Agreement is in full and
complete settlement of the rights and obligations of the Parties in connection
with the Litigations and their associated IPRs and Appeals. This Agreement may
be pleaded as a defense to any action, suit or claim and may be used as a basis
for an injunction against any such action, suit, claim, or other proceeding of
any type which may be prosecuted, initiated or attempted in violation of the
terms hereof. A prevailing Party is entitled to recover from the other adverse
Party its reasonable attorneys’ fees and other related legal expenses incurred
in defending against any suit, action or claim brought or attempted by the other
Party in violation of the terms of this Agreement.

13



Section 4: TERM AND termination

 

4.1 Term. The term of this Agreement shall commence upon the Effective Date and
shall continue until the expiration of the enforceability period of the last to
expire patent within the Licensed Enzo Patents and the Covered Enzo Patents,
unless earlier terminated as set forth in Section 4.2 below.

 

4.2 Termination. If Hologic fails to make the Hologic Payment set forth in
Section 3.1 in the time frame required by Section 3.1, then Enzo may terminate
this Agreement immediately upon further written notice to that effect with
respect to Hologic and the license, covenants, standstill, and releases granted
by Section 2 of this Agreement with respect to Hologic shall immediately
terminate, be deemed null and void ab initio, and be of no force and effect.
Once the Hologic Payment set forth in Section 3.1 is made, the licenses,
releases, covenants, standstill, and dismissals with respect to Hologic in this
Agreement will be irrevocable and non-terminable except by written agreement of
Enzo and Hologic.

 

If Grifols fails to make the Grifols Payment set forth in Section 3.1 in the
time frame required by Section 3.1, then Enzo may terminate this Agreement
immediately upon further written notice to that effect with respect to Grifols
and the licenses, covenants, standstill, and releases granted by Section 2 of
this Agreement with respect to Grifols shall immediately terminate, be deemed
null and void ab initio, and be of no force and effect. Once the Grifols Payment
set forth in Section 3.1 is made, the licenses, releases, covenants, standstill,
and dismissals with respect to Grifols in this Agreement will be irrevocable and
non-terminable except by written agreement of Enzo and Grifols.

 

SECTION 5: ASSIGNMENT

 

5.1 Restriction on Assignment By Hologic and Grifols. The license and other
rights granted by Enzo in this Agreement are personal to Hologic, Grifols, and
their Affiliates. Neither Hologic, Grifols, their Affiliates, nor any purported
beneficiary under this Agreement may assign, delegate, or otherwise transfer
this Agreement or any license or rights hereunder without the prior written
consent of Enzo, except that this Agreement may be transferred without such
consent: (1) to an Affiliate of a Party, (2) as a result of a strictly internal
reorganization of a Party or its Affiliates (e.g., re-incorporation or the
like), (3) to an entity that acquires control of Hologic as a result of a Change
of Control, or (4) to an entity that acquires control of Grifols as a result of
a Change of Control, except as limited by Section 5.2 herein. Any other
purported assignment, delegation, or transfer without the prior written consent
of Enzo will be null and void ab initio and without effect. Nothing herein
expressed or implied will give or be construed to give any Third Party any legal
or equitable rights hereunder.

 

5.2 Further Restriction On Assignment By Hologic and Grifols. For the avoidance
of doubt, in no event may this Agreement, including the license and rights
granted hereunder, be assigned, delegated, or otherwise transferred without
Enzo’s prior written consent to any of the Restricted Entities so long as any
patent infringement litigation is pending between Enzo and the respective
aforementioned Restricted Entities.

14



5.3 Permitted Assignment By Enzo. All licenses, covenants, releases, and rights
contained herein shall run with the Licensed Enzo Patents and the Covered Enzo
Patents, as such categories apply herein to the licenses, covenants, releases,
and rights contained in Section 2, and shall be binding on any
successors-in-interest or assigns thereof. Any assignment of any of the Licensed
Enzo Patents and the Covered Enzo Patents to any other Person shall be subject
to this Agreement.

 

SEction 6: MISCELLANEOUS PROVISIONS

 

6.1 Representations.

 

6.1.1 Representations By Enzo. Enzo represents and warrants that: (i) as of the
Effective Date, Enzo and/or its Affiliates own the Licensed Enzo Patents, and
have the right to grant the licenses, releases and other rights with respect to
the Licensed Enzo Patents set forth herein; (ii) as of the Effective Date, it
has not assigned or otherwise transferred to any other Person any rights to any
of the Licensed Enzo Patents that would prevent Enzo from conveying the rights
set forth herein; (iii) the person executing this Agreement on behalf of Enzo
has the full right and authority to enter into this Agreement on Enzo’s behalf;
and (iv) Enzo is unaware of any past or current use of the AmpiProbe Technology
by Hologic or Grifols.

 

6.1.2 Hologic Representations. Hologic represents and warrants that: (i) as of
the Effective Date, Hologic has the right to grant the releases and other rights
set forth herein; and (ii) the person executing this Agreement on behalf of
Hologic has the full right and authority to enter into this Agreement on
Hologic’s behalf.

 

6.1.3 Grifols Representations. Grifols represents and warrants that: (i) as of
the Effective Date, Grifols has the right to grant the releases and other rights
set forth herein; and (ii) the person executing this Agreement on behalf of
Grifols has the full right and authority to enter into this Agreement on
Grifols’ behalf.

 

6.1.4 Disclaimer Of Representation. Nothing in this Agreement shall be construed
as (i) a representation or warranty by Enzo as to the scope, validity, or
enforceability of any patent; and (ii) a representation or warranty that the
manufacture, use, or sale of any products will not utilize or infringe any
intellectual property rights.

 

6.2 Confidentiality. From and after the Effective Date, no Party nor such
Party’s Affiliates shall disclose the existence or terms of this Agreement
except:

 

6.2.1 with the prior written consent of the other Parties;

 

6.2.2 to any governmental body having jurisdiction and specifically requiring
such disclosure, but only to the extent that such disclosure is so required;

 

6.2.3 in response to a valid document request or subpoena or as otherwise may be
required by law, legal process or order of a court, provided a protective order
is in place that limits disclosure of such information to counsel only and the
disclosing Party provides the other

15



Parties with written notice at least ten (10) business days prior to disclosure
to permit the other Parties the opportunity to object and/or to seek a
court-entered protective order or comparable court-ordered restriction, and
shall reasonably cooperate with such other Party in its efforts to obtain that
protective order and take all other reasonable actions in an effort to minimize
the nature and extent of such disclosure and obtain confidential treatment to
the extent available;

 

6.2.4 for the purposes of disclosure in connection with the Securities and
Exchange Act of 1934, as amended, the Securities Act of 1933, as amended, and
any other reports filed with the Securities and Exchange Commission (expressly
including, but not limited to, Form 8-K disclosures), or any other filings,
reports or disclosures that may be required under applicable laws or
regulations;

 

6.2.5 to a Party’s accountants, legal counsel, tax advisors and other financial
and legal advisors and other professional advisors in their capacity of advising
the Party in such matters, subject to obligations of confidentiality and/or
privilege at least as stringent as those contained herein;

 

6.2.6 with obligations of confidentiality at least as stringent as those
contained herein, to a counterparty in connection with a proposed merger,
acquisition, financing or similar transaction;

 

6.2.7 in connection with tax audits or to fulfill its corporate financial
reporting obligations under GAAP;

 

6.2.8 with obligations of confidentiality at least as stringent as those
contained herein, by any Party and its Affiliates as required to enforce this
Agreement or establish rights hereunder;

 

6.2.9 to officers, key shareholders and/or employees with a need to know,
attorneys, accountants and directors, who are under obligations of
confidentiality (which may include professional responsibility obligations) at
least as stringent as those contained herein;

 

6.2.10 to its Affiliates, who are similarly bound by this Agreement or under
obligations of confidentiality at least as stringent as those contained herein;
and

 

6.2.11 to Third Parties who make, sell, offer to sell, export, import,
distribute or otherwise commercialize any Licensed Hologic Product or Licensed
Grifols Product and who have a need to know, but only to the extent of such need
to know and only under obligations of confidentiality at least as stringent as
those contained herein.

 

Notwithstanding anything else in this Agreement to the contrary, a Party may
also disclose to anyone any information that is publicly available through no
breach by that Party or its Affiliates of the confidentiality obligations
hereunder.

16



6.3 Notices. All notices required or permitted to be given hereunder shall be in
writing and shall be delivered by hand, or, if dispatched by prepaid air
courier, with package tracing capabilities or by registered or certified
airmail, postage prepaid, addressed as follows:

 

If to Enzo:

 

Dr. Elazar Rabbani
Enzo Life Sciences, Inc.
527 Madison Avenue
New York, NY 10022

 

Copy to (which does not constitute notice):

 

Justin Wilcox
Desmarais LLP
230 Park Avenue
New York, NY 10169

 

If to Hologic:

 

Hologic, Inc.
10210 Genetic Center Drive
San Diego, CA 92121
Attn: Legal Department

 

If to Grifols:

 

Grifols Diagnostic Solutions Inc.
4560 Horton Street
Emeryville, CA 94606
Attn: Legal Department

 

Such notices shall be deemed to have been served when received by addressee. Any
Party may give written notice of a change of address and, after notice of such
change has been received, any notice or request shall thereafter be given to
such Party as above provided at such changed address.

 

6.4 Publicity. The Parties will not issue a press release or any other public
announcement regarding this Agreement or the settlement of the Litigations
unless the other Parties provide prior consent in writing. Furthermore, upon
inquiry, the Parties may state that Enzo, Hologic, and Grifols have entered into
a settlement agreement.

 

6.5 Governing Law / Jurisdiction. This Agreement and matters connected with the
performance thereof shall be construed, interpreted, applied and governed in all
respects in accordance with the laws of the United States of America and the
State of Delaware, without reference to conflict of laws principles. Enzo,
Hologic, and Grifols agree (a) that all disputes and litigation regarding

17



this Agreement, its construction and matters connected with its performance
shall be subject to the exclusive jurisdiction of the state and federal courts
in the District of Delaware (the “Court”), and (b) to submit any disputes,
matters of interpretation, or enforcement actions arising with respect to the
subject matter of this Agreement exclusively to the Court. The Parties hereby
waive any challenge to the jurisdiction or venue of the Court over these
matters.

 

6.6 Sophisticated Parties Represented By Counsel. Each Party warrants and
represents that (i) it is a sophisticated party represented at all relevant
times during the negotiation and execution of this Agreement by counsel of its
choice, and that it has executed this Agreement with the consent and on the
advice of such independent legal counsel, (ii) it and its counsel have
determined through independent investigation and robust, arm’s-length
negotiation that the terms of this Agreement shall exclusively embody and govern
the subject matter of this Agreement, (iii) it investigated the facts pertinent
to this Agreement as it deemed necessary, (iv) no other Person or Party, nor any
agent or attorney of a Party, made any promise, representation or warranty
whatsoever, express or implied, not contained in this Agreement concerning the
subject matter of this Agreement to induce it to execute this Agreement, (v) it
has not executed this Agreement in reliance on any promise, representation or
warranty whatsoever, express or implied, not contained in this Agreement
concerning the subject matter of this Agreement, and (vi) it has not executed
this Agreement in reliance on any promise, representation or warranty not
contained herein. The Parties included this paragraph to preclude any claim that
any Party was fraudulently induced to execute this Agreement and to preclude the
introduction of parol evidence to vary, interpret, supplement or contradict the
terms of this Agreement.

 

6.7 Bankruptcy. The Parties acknowledge and agree that all releases, rights,
covenants, and licenses granted by Enzo under or pursuant to this Agreement are,
and will otherwise be deemed to be, for purposes of Section 365(n) of the United
States Bankruptcy Code, as amended (the “Bankruptcy Code”), rights of and to
“intellectual property” as defined under Section 101 of the Bankruptcy Code. The
Parties agree that, notwithstanding anything else in this Agreement, Hologic and
its Affiliates, and Grifols and its Affiliates, as the licensees or recipients
of such intellectual property rights under this Agreement, will retain and may
fully exercise all of their rights and elections under the Bankruptcy Code
(including, without limitation, Hologic’s and its Affiliates’, and Grifols’ and
its Affiliates’, right to the continued enjoyment of the rights and licenses
granted by Enzo under this Agreement). Notwithstanding the foregoing, this
Agreement shall be deemed and treated as an executory contract under Section 365
of the Bankruptcy Code and is subject to the restrictions on assumption and
assignment in Section 365(c). Further, this provision shall not alleviate or
contravene the restrictions on assignments and acquisitions set forth in this
Agreement.

 

6.8 No Laundering. The Parties understand and acknowledge that the licenses,
covenants, and releases granted to Hologic and its Affiliates, and Grifols and
its Affiliates, by Enzo hereunder are intended to cover only the bona fide
products and services of Hologic, Grifols, and their respective Affiliates and
are not intended to cover patent laundering activities (i.e., activities that
are undertaken solely for the purpose of improperly extending licensed and other
rights to cover any activity of any Third Party acting outside the scope of
Hologic’s, Grifols’, or their respective Affiliates’, licensed and otherwise
covered activities). The Parties further agree that a purchase of a product from
a supplier and resale of such product in substantially the same form back to the

18



same supplier is not licensed under this Agreement. Nothing in this Agreement
shall be construed to license sham sales or sham service contracts executed by
Hologic or any of its Affiliates, or Grifols or any of its Affiliates, with any
Third Party solely for the purpose of improperly extending licensed rights to
cover any activity of any Third Party acting outside the scope of Hologic’s (or
its Affiliates’) or Grifols’ (or its Affiliates’) licensed activities.

 

6.9 Severability. If any provision of this Agreement is held to be invalid,
illegal or unenforceable, such provision shall be limited or eliminated to the
minimum extent necessary so that the remainder of this Agreement will continue
in full force and effect and be enforceable. The Parties agree to negotiate in
good faith an enforceable substitute provision for any invalid, illegal or
unenforceable provision that most nearly achieves the intent of such provision.

 

6.10 Entire Agreement. The Parties hereby agree that (i) this is an enforceable
agreement; (ii) this Agreement constitutes the entire and only understanding of
each of them with respect to the subject matter of the Agreement, and merges,
supersedes and cancels all previous agreements and understandings, whether oral
or written, with respect to the subject matter of the Agreement; (iii) no oral
explanation or oral information by any Party hereto shall alter the meaning or
interpretation of this Agreement; (iv) the terms and conditions of this
Agreement may be altered, modified, changed or amended only by a written
agreement that identifies itself as an amendment to this Agreement and is
executed by duly authorized representatives of each of them; (v) the language of
this Agreement has been approved by counsel for each of them, and shall be
construed as a whole according to its fair meaning; and (vi) none of them (nor
their respective counsel) shall be deemed to be the draftsman of this Agreement
in any action which may hereafter arise with respect to the Agreement.

 

6.11 Modification; Waiver. No modification or amendment to this Agreement, nor
any waiver of any rights, will be effective unless assented to in writing by the
Party to be charged, and the waiver of any breach or default will not constitute
a waiver of any other right hereunder or any subsequent breach or default.

 

6.12 Construction; Language. Any rule of construction to the effect that
ambiguities are to be resolved against the drafting Party will not be applied in
the construction or interpretation of this Agreement. As used in this Agreement,
the words “include” and “including” and variations thereof, will not be deemed
to be terms of limitation, but rather will be deemed to be followed by the words
“without limitation.” The terms “will” and “shall” are used synonymously. The
headings in this Agreement will not be referred to in connection with the
construction or interpretation of this Agreement. This Agreement is in the
English language only, which language shall be controlling in all respects, and
all notices under this Agreement shall be in the English language.

 

6.13 Counterparts. This Agreement may be executed in counterparts or duplicate
originals, all of which shall be regarded as one and the same instrument, and
which shall be the official and governing version in the interpretation of this
Agreement. This Agreement may be executed by facsimile signatures or other
electronic means and such signatures shall be deemed to bind each Party as if
they were original signatures.

19



6.14 Further Assurances. Each Party shall execute, acknowledge and deliver such
further documents and instruments and perform such other acts as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

20



IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be signed
below by their respective duly authorized officers.

 

Enzo Life Sciences, Inc.

 

By: /s/ Barry Weiner         Name:  Barry W. Weiner         Title: President    
    Date: April 15, 2019         Hologic, Inc.         By: /s/ John M. Griffin  
      Name:  John M. Griffin         Title: General Counsel         Date: April
15, 2019         Grifols Diagnostic Solutions Inc.       By: /s/ Carsten
Schroeder         Name: Carsten Schroeder         Title: President & CEO        
Date: April 15, 2019         Grifols, S.A.         By: /s/ Alfredo Arrozo      
  Name: Alfredo Arrozo         Title: CFO         Date: April 16, 2019  

21



EXHIBIT A

 



STIPULATED MOTION FOR DISMISSAL OF LITIGATION

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

 

ENZO LIFE SCIENCES, INC.,

 

Plaintiff,

 

v.

 

HOLOGIC, INC.,

 

Defendant.

 

)

 

)

 

)

 

)

 

)

 

)

 

)

 

)

 

)

 

)

 

 

CIVIL ACTION NO. 15-271-LPS-CJB

 

 

JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

 

Pursuant to Rule 41(a)(l)(A)(ii) of the Federal Rules of Civil Procedure,
Plaintiff Enzo Life Sciences, Inc. and Defendant Hologic, Inc., by and through
their respective counsel, hereby stipulate to the dismissal with prejudice of
this action, including all claims, counterclaims, and defenses asserted therein.
Each party shall bear its own attorney fees, costs, and expenses.

 

 

 

FARNAN LLP

 

Brian E. Farnan (#4089)
919 North Market Street, 12th Flr
Wilmington, DE 19801
(302) 777-0336

 

Respectfully submitted,

 

YOUNG CONAWAY STARGATT & TAYLOR LLP

 

Karen L. Pascale (#2903) [kpascale@ycst.com]
Pilar G. Kraman (#5199) [pkraman@ycst.com]
Rodney Square
1000 North King Street
Wilmington, DE 19801

 



bfarnan@farnanlaw.com

 

Attorneys for Plaintiff

Enzo Life Sciences, Inc.

 

(302) 571-6600

 

Attorneys for Defendant Hologic, Inc.

 



EXHIBIT B

 



 

Nos. 2018-1232 (lead), 2018-1233 (consolidated)

 

 

 

United States Court of Appeals
for the Federal Circuit

 

 


 

Enzo Life Sciences, Inc.,

 

  Patent Owner-Appellant,

 

v.

 

Hologic Inc., Becton Dickinson and Company,

 

  Petitioners-Appellees.

 

 

 

Appeals from the United States Patent and Trademark Office, Patent Trial and
Appeal Board in Nos. IPR2016-00820, IPR2016-00822

 

 

Unopposed Motion to withdraw Hologic Inc. as Appellee

 

 

 

Erik R. Puknys
M. Paul Barker
Arpita Bhattacharyya
FINNEGAN, HENDERSON, FARABOW, GARRETT & DUNNER, LLP
3300 Hillview Avenue, 2nd Floor
Palo Alto, California 94304
(650) 849-6600  

Thomas L. Irving
FINNEGAN, HENDERSON, FARABOW, GARRETT & DUNNER, LLP
901 New York Avenue, NW
Washington DC 20001
(202) 408-4000

 

Counsel for Petitioner-Appellee
Hologic, Inc.

 

 



By agreement of the parties, Appellee Hologic, Inc. (“Hologic”) respectfully
moves the Court to withdraw itself as appellee and a named party in this appeal.
The parties have conferred and Appellant Enzo Life Sciences, Inc. (“Enzo”) does
not oppose this motion. Enzo has indicated that it consents to Hologic’s
withdrawal. Enzo and Hologic have agreed to bear their own attorney fees, costs,
and expenses on appeal.

 

 

 

April __, 2019

 

Respectfully submitted,

 

/s/

   

Erik R. Puknys
M. Paul Barker
Arpita Bhattacharyya
FINNEGAN, HENDERSON, FARABOW, GARRETT & DUNNER, LLP
3300 Hillview Avenue, 2nd Floor
Palo Alto, California 94304
(650) 849-6600

 

Thomas L. Irving
FINNEGAN, HENDERSON, FARABOW, GARRETT & DUNNER, LLP
901 New York Avenue, NW
Washington DC 20001
(202) 408-4000

 

Counsel for Petitioner-Appellee
Hologic, Inc.

 



CERTIFICATE OF INTEREST

Pursuant to Federal Circuit Rules 26.1, 27(a)(7), and 47.4, counsel for Hologic
certifies the following:

1.       The full name of every party or amicus represented by me is:

Hologic, Inc.

 

2.       The name of the real party in interest (if the party named in the
caption is not the real party in interest) represented by me is:

Hologic, Inc.

 

3.       All parent corporations and any publicly held companies that own 10
percent or more of the stock of the party or amicus curiae represented by me
are:

T. Rowe Price Group, Inc.; The Vanguard Group, Inc.; Capital World Investors, a
division of Capital Research and Management Company

 

4.       The names of all law firms and the partners or associates that appeared
for the party or amicus now represented by me in the trial court or agency or
are expected to appear in this court (and who have not or will not enter an
appearance in this case) are:

None

5.       The title and number of any case known to counsel to be pending in this
or any other court or agency that will directly affect or be directly affected
by this Court’s decision in the pending appeal. See Fed. Cir. R. 47.4(a)(5) and
14.5(b). (The parties should attach continuation pages as necessary).

Enzo Life Sciences, Inc. v. Hologic, Inc., C.A. No.11:15-CV-00271-LPS-CJB (D.
Del.);

 

Enzo Life Sciences, Inc. v. Becton Dickinson and Company, et al., C.A. No.
1:12-cv-00275-LPS (D. Del.); and

 

Enzo Life Sciences, Inc. v. Roche Molecular Systems, Inc., et al., C.A. No.
1:12-cv-00106-LPS (D. Del.).

 

Dated: April __, 2019   /s/     Erik R. Puknys

 



EXHIBIT C

 



 

Nos. 17-2354, -2355, -2498, -2499, -2545, -2546

 

 

 

United States Court of Appeals
for the Federal Circuit

 

 

 

Enzo Life Sciences, Inc.,

 

  Plaintiff-Appellant,

 

v.

 

GEN-PROBE INCORPORATED, HOLOGIC, INC., ROCHE MOLECULAR SYSTEMS, INC., ROCHE
DIAGNOSTICS CORPORATION, ROCHE DIAGNOSTICS OPERATIONS, INC., ROCHE NIMBLEGEN,
INC., BECTON DICKINSON AND COMPANY, aka Becton Dickson and Company, BECTON
DICKINSON DIAGNOSTICS INC., aka Becton Dickson Diagnostics, GENEOHM SCIENCES
INC., ABBOTT LABORATORIES, ABBOTT MOLECULAR, INC.,

 

  Defendants-Appellees.

 

 

 

Appeals from the United States District Court for the District of Delaware in
nos. 1:12-cv-00104, 1:12-cv-00106, 1:12-cv-00274, 1:12-cv-00275, 1:12-cv-00276,
1:13-cv-00255; CHIEF JUDGE LEONARD P. STARK

 

 

ENZO LIFE SCIENCES, INC.’S

MOTION TO DISMISS APPEAL No. 2017-2354

 

 

 

    John M. Desmarais     Justin P.D. Wilcox     Peter C. Magic     Desmarais
LLP     230 Park Avenue     New York, NY 10169     (212) 351-3400     Counsel
for Plaintiff-Appellant     Enzo Life Sciences, Inc.

 

 



By agreement of the parties in Appeal No. 2017-2354, Appellant Enzo Life
Sciences, Inc. (“Enzo”) and Appellees Gen-Probe Incorporated (“Gen-Probe”) and
Hologic, Inc. (“Hologic”), Enzo respectfully moves the Court to dismiss one of
the cases in this consolidated appeal. By the agreement of Enzo, Gen-Probe and
Hologic, Enzo respectfully moves the Court to dismiss Appeal No. 2017-2354
pursuant to Federal Circuit Rule 42(b). Enzo, Gen-Probe and Hologic have agreed
to bear their own attorney fees, costs, and expenses on appeal.

 

 

 

April __, 2019

 

Respectfully submitted,

 

/s/ Justin P.D. Wilcox

   

Justin P.D. Wilcox
John M. Desmarais
Peter C. Magic
DESMARAIS LLP
230 Park Avenue
New York, NY 10169
(212) 351-3400
(212) 351-3401
jwilcox@desmaraisllp.com
jdesmarais@desmaraisllp.com
pmagic@desmaraisllp.com

 

Counsel for Plaintiff-Appellant
Enzo Life Sciences, Inc.

 



April __, 2019

 

/s/

   

Jennifer Sklenar
Wallace Wu
ARNOLD & PORTER KAYE SCHOLER LLP
777 South Figueroa Street,
44th Floor
Los Angeles, CA 90017-5844
(213) 243-4000

 

Matthew M. Wolf
ARNOLD & PORTER KAYE SCHOLER LLP
601 Massachusetts Ave., NW
Washington, DC 20001
(202) 942-5000

 

Counsel for Defendants-Appellees
Gen-Probe Incorporated and Hologic, Inc.

 



CERTIFICATE OF INTEREST

Pursuant to Federal Circuit Rules 26.1, 27(a)(7), and 47.4, counsel for Enzo
certifies the following:

1.       The full name of every party or amicus represented by me is:

Enzo Life Sciences, Inc.

 

2.       The name of the real party in interest (if the party named in the
caption is not the real party in interest) represented by me is:

N/A

3.       All parent corporations and any publicly held companies that own 10
percent or more of the stock of the party or amicus curiae represented by me
are:

Enzo Biochem, Inc.

4.       The names of all law firms and the partners or associates that appeared
for the party or amicus now represented by me in the trial court or agency or
are expected to appear in this court are:

DESMARAIS LLP: Joseph C. Akalski; John M. Desmarais; Sean T. Doyle; Robert C.
Harrits; Andrew G. Heinz; Alan S. Kellman; Xiao Li; Kerri-Ann Limbeek; Peter C.
Magic; Kevin K. McNish; Jordan N. Malz; Jessica A. Martinez; Lindsey E. Miller;
Ameet A. Modi; Lauren M. Nowierski; Jennifer Przybylski; Danielle A. Shultz;
Michael P. Stadnick; Laurie N. Stempler; Edward B. Terchunian; Justin P.D.
Wilcox; Wesley White; Timothy Q. Li.

FARNAN LLP: Brian E. Farnan; Joseph J. Farnan, III; Michael J. Farnan.

5.       The title and number of any case known to counsel to be pending in this
or any other court or agency that will directly affect or be directly affected
by this Court’s decision in the pending appeal. See Fed. Cir. R. 47.4(a)(5) and
14.5(b). (The parties should attach continuation pages as necessary).

Enzo Life Sciences, Inc. v. Hologic, Inc., Civil Action No.
1:15-cv-00271-LPS-CJB

 



Dated: April __, 2019

 

/s/ Justin P.D. Wilcox

   

Justin P.D. Wilcox
Desmarais LLP
230 Park Avenue
New York, NY 10169
(212) 351-3400
jwilcox@desmaraisllp.com

 

Counsel for Plaintiff-Appellant
Enzo Life Sciences, Inc.

 



EXHIBIT D

 



 

No. 19-1244

 

 

 

United States Court of Appeals
for the Federal Circuit

 

 

 

Enzo Life Sciences, Inc.,

 

  Plaintiff-Appellant,

v.

 

Hologic, Inc., Grifols Diagnostic solutions inc., Grifols, S.A.,

 

  Defendants-Appellees.

 

 

 

Appeals from the United States District Court for the District of Delaware in
no. 1:16-cv-00894; Chief Judge Leonard P. Stark

 

 

ENZO LIFE SCIENCES, INC.’S

MOTION TO DISMISS APPEAL

 

 

 

    Justin P.D. Wilcox     Timothy Q. Li     Kerri-Ann Limbeek     Desmarais LLP
    230 Park Avenue     New York, NY 10169     (212) 351-3400     Counsel for
Plaintiff-Appellant     Enzo Life Sciences, Inc.

 

 



By agreement of the parties, Appellant Enzo Life Sciences, Inc. (“Enzo”) and
Appellees Hologic, Inc. (“Hologic”), and Grifols Diagnostic Solutions Inc. and
Grifols S.A. (“Grifols”), Enzo respectfully moves the Court to dismiss this
appeal pursuant to Federal Circuit Rule 42(b). Enzo, Hologic, and Grifols have
agreed to bear their own attorney fees, costs, and expenses on appeal.

 

 

 

April __, 2019

Respectfully submitted,

 

/s/ Justin P.D. Wilcox

 

Justin P.D. Wilcox
Timothy Q. Li
Kerri-Ann Limbeek
DESMARAIS LLP
230 Park Avenue
New York, NY 10169
(212) 351-3400
(212) 351-3401
jwilcox@desmaraisllp.com
tli@desmaraisllp.com
kalimbeek@desmaraisllp.com

 

Counsel for Plaintiff-Appellant
Enzo Life Sciences, Inc.

 



April __, 2019

 

/s/

   

Jennifer Sklenar
Wallace Wu
ARNOLD & PORTER KAYE SCHOLER LLP
777 South Figueroa Street,
44th Floor
Los Angeles, CA 90017-5844
(213) 243-4000

 

Matthew M. Wolf
ARNOLD & PORTER KAYE SCHOLER LLP
601 Massachusetts Ave., NW
Washington, DC 20001
(202) 942-5000

 

Counsel for Defendants-Appellees
Hologic, Inc., Grifols Diagnostic
Solutions Inc. and Grifols S.A.

 



CERTIFICATE OF INTEREST

Pursuant to Federal Circuit Rules 26.1, 27(a)(7), and 47.4, counsel for Enzo
certifies the following:

1.       The full name of every party or amicus represented by me is:

Enzo Life Sciences, Inc.

 

2.       The name of the real party in interest (if the party named in the
caption is not the real party in interest) represented by me is:

N/A

3.       All parent corporations and any publicly held companies that own 10
percent or more of the stock of the party or amicus curiae represented by me
are:

Enzo Biochem, Inc.

4.       The names of all law firms and the partners or associates that appeared
for the party or amicus now represented by me in the trial court or agency or
are expected to appear in this court are:

DESMARAIS LLP: John M. Desmarais; Michael P. Stadnick; Justin P.D. Wilcox; Peter
C. Magic; Jordan N. Malz; Timothy Q. Li; Kerri-Ann Limbeek; Michael D. Jenks;
Paul B. Waxler.

FARNAN LLP: Brian E. Farnan; Michael J. Farnan; Rosemary Jean Piergiovanni.

5.       The title and number of any case known to counsel to be pending in this
or any other court or agency that will directly affect or be directly affected
by this Court’s decision in the pending appeal. See Fed. Cir. R. 47.4(a)(5) and
14.5(b). (The parties should attach continuation pages as necessary).

N/A

 

Dated: April __, 2019

 

/s/ Justin P.D. Wilcox

   

Justin P.D. Wilcox
Desmarais LLP
230 Park Avenue
New York, NY 10169
(212) 351-3400
jwilcox@desmaraisllp.com

 

Counsel for Plaintiff-Appellant
Enzo Life Sciences, Inc.

 



EXHIBIT E

 



 

No. 19-1244

 

 

 

United States Court of Appeals
for the Federal Circuit

 

 

 

Enzo Life Sciences, Inc.,

 

  Plaintiff-Appellant,

 

v.

 

Hologic, Inc., Grifols Diagnostic solutions inc., Grifols, S.A.,

 

  Defendants-Appellees.

 

 

 

Appeals from the United States District Court for the District of Delaware in
no. 1:16-cv-00894; Chief Judge Leonard P. Stark

 

 

ENZO LIFE SCIENCES, INC.’S

MOTION TO DISMISS APPEAL

 

 

 

    Justin P.D. Wilcox     Timothy Q. Li     Kerri-Ann Limbeek     Desmarais LLP
    230 Park Avenue     New York, NY 10169     (212) 351-3400     Counsel for
Plaintiff-Appellant     Enzo Life Sciences, Inc.

 

 



By agreement of the parties, Appellant Enzo Life Sciences, Inc. (“Enzo”) and
Appellees Hologic, Inc. (“Hologic”), and Grifols Diagnostic Solutions Inc., and
Grifols S.A. (“Grifols”), Enzo respectfully moves the Court to dismiss this
appeal pursuant to Federal Circuit Rule 42(b). Enzo, Hologic, and Grifols have
agreed to bear their own attorney fees, costs, and expenses on appeal.

 

 

 

April __, 2019

 

Respectfully submitted,

 

/s/ Justin P.D. Wilcox

   

Justin P.D. Wilcox
Timothy Q. Li
Kerri-Ann Limbeek
DESMARAIS LLP
230 Park Avenue
New York, NY 10169
(212) 351-3400
(212) 351-3401
jwilcox@desmaraisllp.com
tli@desmaraisllp.com
kalimbeek@desmaraisllp.com



 

Counsel for Plaintiff-Appellant
Enzo Life Sciences, Inc.

 



April __, 2019

 

/s/

   

Jennifer Sklenar
Wallace Wu
ARNOLD & PORTER KAYE SCHOLER LLP
777 South Figueroa Street,
44th Floor
Los Angeles, CA 90017-5844
(213) 243-4000

 

Matthew M. Wolf
ARNOLD & PORTER KAYE SCHOLER LLP
601 Massachusetts Ave., NW
Washington, DC 20001
(202) 942-5000

 

Counsel for Defendants-Appellees
Hologic, Inc., Grifols Diagnostic
Solutions Inc., and Grifols S.A.

 



CERTIFICATE OF INTEREST

Pursuant to Federal Circuit Rules 26.1, 27(a)(7), and 47.4, counsel for Enzo
certifies the following:

1.       The full name of every party or amicus represented by me is:

Enzo Life Sciences, Inc.

 

2.       The name of the real party in interest (if the party named in the
caption is not the real party in interest) represented by me is:

N/A

3.       All parent corporations and any publicly held companies that own 10
percent or more of the stock of the party or amicus curiae represented by me
are:

Enzo Biochem, Inc.

4.       The names of all law firms and the partners or associates that appeared
for the party or amicus now represented by me in the trial court or agency or
are expected to appear in this court are:

DESMARAIS LLP: John M. Desmarais; Michael P. Stadnick; Justin P.D. Wilcox; Peter
C. Magic; Jordan N. Malz; Timothy Q. Li; Kerri-Ann Limbeek; Michael D. Jenks;
Paul B. Waxler.

FARNAN LLP: Brian E. Farnan; Michael J. Farnan; Rosemary Jean Piergiovanni.

5.       The title and number of any case known to counsel to be pending in this
or any other court or agency that will directly affect or be directly affected
by this Court’s decision in the pending appeal. See Fed. Cir. R. 47.4(a)(5) and
14.5(b). (The parties should attach continuation pages as necessary).

N/A

 

Dated: April __, 2019

 

/s/ Justin P.D. Wilcox

   

Justin P.D. Wilcox
Desmarais LLP
230 Park Avenue
New York, NY 10169
(212) 351-3400
jwilcox@desmaraisllp.com

 

Counsel for Plaintiff-Appellant
Enzo Life Sciences, Inc.

 



EXHIBIT F

 



STIPULATED MOTION FOR DISMISSAL OF LITIGATION

 

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

 

 

ENZO LIFE SCIENCES, INC.,

 

Plaintiff,

 

v.

 

GEN-PROBE, INC.,

 

Defendant.

 

)

 

)

 

)

 

)

 

)

 

)

 

)

 

)

 

)

 

)

 

 

 

 

CIVIL ACTION NO. 12-104-LPS

 

 

ENZO LIFE SCIENCES, INC.,

 

Plaintiff,

 

v.

 

HOLOGIC, INC.,

 

Defendant.

 

)

 

)

 

)

 

)

 

)

 

)

 

)

 

)

 

)

 

)

 

 

 

 

CIVIL ACTION NO. 12-276-LPS

 

 

JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

 

Pursuant to Rule 41(a)(l)(A)(ii) of the Federal Rules of Civil Procedure,
Plaintiff Enzo Life Sciences, Inc. and Defendants Gen-Probe, Inc. and Hologic,
Inc., by and through their respective

 



counsel, hereby stipulate to the dismissal with prejudice of this action,
including all claims, counterclaims, and defenses asserted therein. Each party
shall bear its own attorney fees, costs, and expenses.

 

 

 

FARNAN LLP

 

Brian E. Farnan (#4089)
919 North Market Street, 12th Flr
Wilmington, DE 19801
(302) 777-0336
bfarnan@farnanlaw.com

 

Attorneys for Plaintiff
Enzo Life Sciences, Inc.

 

Respectfully submitted,

 

YOUNG CONAWAY STARGATT & TAYLOR LLP

 

Karen L. Pascale (#2903) [kpascale@ycst.com]
Pilar G. Kraman (#5199) [pkraman@ycst.com]
Rodney Square
1000 North King Street
Wilmington, DE 19801
(302) 571-6600

 

Attorneys for Defendants Gen-Probe, Inc. and Hologic, Inc.

 



EXHIBIT G

 



STIPULATED MOTION FOR DISMISSAL OF LITIGATION

 

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

 

 

ENZO LIFE SCIENCES, INC.,

 

Plaintiff,

 

v.

 

HOLOGIC, INC. GRIFOLS DIAGNOSTIC SOLUTIONS INC., and GRIFOLS, S.A.,

 

Defendants.

 

)

)

)

)

)

)

)

)

)

)

 

 

 

 

 

CIVIL ACTION NO. 16-cv-894-LPS

 

 

JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

 

Pursuant to Rule 41(a)(l)(A)(ii) of the Federal Rules of Civil Procedure,
Plaintiff Enzo Life Sciences, Inc. and Defendant Hologic, Inc., by and through
their respective counsel, hereby stipulate to the dismissal with prejudice of
this action, including all claims, counterclaims, and defenses asserted therein.
Each party shall bear its own attorney fees, costs, and expenses.

 

 

 

FARNAN LLP

 

Brian E. Farnan (#4089)
919 North Market Street, 12th Flr
Wilmington, DE 19801
(302) 777-0336
bfarnan@farnanlaw.com

 

Attorneys for Plaintiff
Enzo Life Sciences, Inc.

 

Respectfully submitted,

 

YOUNG CONAWAY STARGATT & TAYLOR LLP

 

Karen L. Pascale (#2903) [kpascale@ycst.com]
Pilar G. Kraman (#5199) [pkraman@ycst.com]
Rodney Square
1000 North King Street
Wilmington, DE 19801
(302) 571-6600

 

Attorneys for Defendant Hologic, Inc.

 



EXHIBIT H

 



STIPULATED MOTION FOR DISMISSAL OF LITIGATION

 

UNITED STATES DISTRICT COURT

OF DELAWARE

 

 

ENZO LIFE SCIENCES, INC.,

 

Plaintiff,

 

v.

 

HOLOGIC, INC. GRIFOLS DIAGNOSTIC SOLUTIONS INC., and GRIFOLS, S.A.,

 

Defendants.

 

)

)

)

)

)

)

)

)

)

)

 

 

 

 

 

CIVIL ACTION NO. 16-cv-894-LPS

 

 

JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

 

Pursuant to Rule 41(a)(l)(A)(ii) of the Federal Rules of Civil Procedure,
Plaintiff Enzo Life Sciences, Inc. and Defendants Grifols Diagnostic Solutions
Inc., and Grifols, S.A., by and through their respective counsel, hereby
stipulate to the dismissal with prejudice of this action, including all claims,
counterclaims, and defenses asserted therein. Each party shall bear its own
attorney fees, costs, and expenses.

 

 

 

FARNAN LLP

 

Brian E. Farnan (#4089)
919 North Market Street, 12th Flr
Wilmington, DE 19801
(302) 777-0336
bfarnan@farnanlaw.com

 

Attorneys for Plaintiff
Enzo Life Sciences, Inc.

 

Respectfully submitted,

 

YOUNG CONAWAY STARGATT & TAYLOR LLP

 

Karen L. Pascale (#2903) [kpascale@ycst.com]
Pilar G. Kraman (#5199) [pkraman@ycst.com]
Rodney Square
1000 North King Street
Wilmington, DE 19801
(302) 571-6600

 

Attorneys for Defendants Grifols Diagnostic Solutions
Inc., and Grifols, S.A.

 